Case 3:21-cv-00129-TJC-MCR Document 1 Filed 02/05/21 Page 1 of 11 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION

NICHOLAS TAYLOR,                 )
                                 )
      Plaintiff,                 )
                                 )
v.                               )           Case No.:
                                 )
INTERNATIONAL AEROSPACE )
COATINGS, INC.,                  )
                                 )
      Defendant.                 )
____________________________________/

                          NATURE OF THE ACTION

      1.     This is an employment discrimination case, brought pursuant to the

provisions of the Civil Rights Act of 1866, 42 U.S.C §1981, as amended by the

Civil Rights Act of 1991 (“Section 1981”) and the Florida Civil Rights Act of 1992,

Fla. Stat. §§760.10, et seq. (“FCRA”) to redress Defendant’s discrimination against

Plaintiff because of his race and retaliation against Plaintiff leading to his

constructive discharge.

                          JURISDICTION AND VENUE

      2.     This Court has jurisdiction of the claims herein pursuant to 28

U.S.C. §§ 1331 and 1343, as this action involves federal questions regarding

deprivation of Plaintiff’s civil rights under Section 1981.

      3.     This Court has supplemental jurisdiction over Plaintiff’s related



                                         1
Case 3:21-cv-00129-TJC-MCR Document 1 Filed 02/05/21 Page 2 of 11 PageID 2




claims arising under state law and the FCRA pursuant to 28 U.S.C. § 1367(a).

       4.      Venue is proper in this district pursuant to 28 U.S.C. §1391(b)

because a substantial part of the events or omissions giving rise to this action,

including the unlawful employment practices alleged herein occurred in this

district.

                                    THE PARTIES

       5.      Plaintiff, Taylor, is a citizen of the United States and was at all times

material a citizen of the State of Florida residing in Columbia County, Florida.

       6.      Defendant, IAC, is a Foreign For-Profit Corporation with its

principal address in Spokane Washington. Defendant does business in this

Judicial District at 102 SE Academic Ave, Lake City, FL 32025.

       7.      Defendant is a covered employer under Section 1981 and the FCRA.

                         PROCEDURAL REQUIREMENTS

       8.      Plaintiff has complied with all statutory prerequisites to filing this

action.

       9.      On December 20, 2019, Plaintiff dual-filed a claim with the Florida

Commission on Human Rights (“FCHR”) and the Equal Employment

Opportunity      Commission      (“EEOC”)       against Defendant satisfying        the

requirements of 42 U.S.C. § 2000e-5(b) and (e) based on race discrimination and

retaliation.



                                            2
Case 3:21-cv-00129-TJC-MCR Document 1 Filed 02/05/21 Page 3 of 11 PageID 3




      10.    Plaintiff’s charge was filed within three hundred days after the

alleged unlawful employment practices occurred.

      11.    On September 23, 2020, the FCHR issued to Plaintiff a Notice of

Dismissal.

      12.    This complaint is timely filed.

                          FACTUAL ALLEGATIONS

      13.    Plaintiff is an African American male.

      14.    Plaintiff began working for Defendant in February 2013.

      15.    At the time of his constructive discharge, Plaintiff held the position

of Production Lead.

      16.    Plaintiff was subjected to a pattern of discriminatory slurs and

disparate treatment in the workplace.

      17.    Around December 2018, Plaintiff’s Production Manager, Jesse

Johnson (Caucasian), began consistently referring to Plaintiff as “nig**r.”

      18.    On multiple occasions, Plaintiff heard Mr. Johnson referred to him

as “a nig**r” or “that nig**r” when Mr. Johnson was speaking to other Caucasian

employees.

      19.    On one occasion, during a conversation about the allocation of work

duties, Mr. Johnson stood up and yelled “I ain’t no nig**r!” in Plaintiff’s face.

      20.    In April 2019, Plaintiff verbally complained to Paul Dunphy



                                         3
Case 3:21-cv-00129-TJC-MCR Document 1 Filed 02/05/21 Page 4 of 11 PageID 4




(Caucasian), Vice President, about the ongoing discrimination. During this

conversation, Plaintiff requested a transfer to a different location to escape the

unrelenting discrimination.

       21.    Mr. Dunphy claimed he would investigate the issue; however no

remedial action was taken.

       22.    Mr. Dunphy informed Plaintiff he would need to remain at

Defendant’s Lake City location through at least the end of May 2019, forcing

Plaintiff to endure further discrimination from Mr. Johnson.

       23.    The following day, Mr. Johnson approached Plaintiff and asked,

“why do you really want to leave Lake City? Is it because of me?” while laughing

in Plaintiff’s face.

       24.    In May 2019, Plaintiff was working near Mr. Johnson in the hangar

when Mr. Johnson pointed at Plaintiff and stated “that nig**r is trying to

sabotage us” to another Caucasian employee, referring to Plaintiff’s protected

activity.

       25.    Later that same day, Plaintiff heard Mr. Johnson state something to

the effect of, “I got a 45 and I’ll leave one in the chamber so I can blow his

motherfu***** brains out” and “If he gets taken into the woods out back nobody

will find him.”

       26.    Immediately after, Plaintiff reported the discriminatory comment



                                        4
Case 3:21-cv-00129-TJC-MCR Document 1 Filed 02/05/21 Page 5 of 11 PageID 5




and threat to Mr. Dunphy. However, no immediate action was taken to address

Plaintiff’s concerns.

      27.    Over the next five months, Plaintiff continued to complain about

the ongoing discrimination and threats to his safety. Plaintiff also submitted

requests to transfer locations to escape the hostile work environment, however,

Mr. Dunphy consistently ignored Plaintiff’s requests.

      28.    In early October 2019, Robert Davis (Caucasian), Lead, informed

Plaintiff that that Mr. Johnson had recently referred to Plaintiff as “nig**r” while

Mr. Johnson and Mr. Davis were speaking. Mr. Davis explained to Plaintiff that

Mr. Johnson had stated, “that nig**r mixed the paint wrong” and “that nig**r is

trying to sabotage us,” referring to Plaintiff’s numerous complaints.

      29.    Subsequently, Plaintiff verbally complained to Mr. Dunphy about

the merciless racial discrimination and asked to be transferred to a different

location. Once again, no action was taken to remedy the ongoing discrimination.

      30.     Over the course of approximately seven months, Plaintiff

consistently raised concerns about the racial discrimination he was subjected to

and expressed concerns for his physical safety, however, Defendant failed to

take action to address the ongoing issues.

      31.    Defendant imposed working conditions so intolerable that a

reasonable person in Plaintiff’s position would have been compelled to resign.



                                         5
Case 3:21-cv-00129-TJC-MCR Document 1 Filed 02/05/21 Page 6 of 11 PageID 6




          32.   In October 2019, after many months of relentless discrimination and

 Defendant’s lack of remedial action, Plaintiff was forced to resign.

          33.   Defendant’s illegal conduct has damaged Plaintiff.

          34.   Plaintiff has had to retain the services of undersigned counsel and

 has agreed to pay said counsel reasonable attorney’s fees.

  Count I: Unlawful Race Based Discrimination in Violation of Section 1981

          35.   Plaintiff re-alleges and adopts, as if fully set forth herein, the

 allegations stated in Paragraphs 1-34 above.

         36.    Plaintiff is an employee whose rights to contract for employment,

and enjoy the benefits of employment, are protected under Section 1981.

         37.    Under Section 1981, Defendant is an employer prohibited from

interfering with any employee’s contractual right to enjoy the same benefits,

privileges, terms, and conditions of employment that all other employees of

Defendant otherwise enjoy, regardless of the employee’s race and/or color.

          38.   Defendant discriminated against Plaintiff if violation of Section

 1981.

          39.   Based on the conduct described above, Defendant intentionally

 deprived Plaintiff of the same rights as non-African American employees.

          40.   As a result of Defendant’s discrimination in violation of Section

 1981, Plaintiff has been denied employment opportunities providing substantial



                                          6
Case 3:21-cv-00129-TJC-MCR Document 1 Filed 02/05/21 Page 7 of 11 PageID 7




 compensation and benefits, thereby entitling Plaintiff to equitable monetary

 relief.

           41.   Plaintiff   has   also   suffered   anguish,   humiliation,   distress,

 inconvenience and loss of enjoyment of life because of Defendant’s actions

 thereby entitling him to compensatory damages.

           42.   Defendant with malice and reckless indifference to Plaintiff’s

 federally protected rights thereby entitling him to an award of punitive

 damages.

                   Count II: Retaliation in Violation of Section 1981

       43.       Plaintiff re-alleges and adopts, as if fully set forth herein, the

allegations stated in Paragraphs 1-34 above.

       44.       Plaintiff is an employee whose rights to contract for employment,

and enjoy the benefits of employment, are protected under Section 1981.

       45.       Under Section 1981, Defendant is an employer prohibited from

interfering with any employee’s contractual right to enjoy the same benefits,

privileges, terms, and conditions of employment that all other employees of

Defendant otherwise enjoy, regardless of the employee’s race and/or color.

       46.       Plaintiff engaged in protected activity under Section 1981 while

employed by Defendant.

       47.       Defendant engaged in intentional retaliation against Plaintiff for



                                              7
 Case 3:21-cv-00129-TJC-MCR Document 1 Filed 02/05/21 Page 8 of 11 PageID 8




Plaintiff’s participation in protected activity.

       48.    Defendant’s conduct violated Section 1981.

       49.    Defendant’s discriminatory conduct, in violation of Section 1981

 has caused Plaintiff to suffer a loss of pay, benefits, and prestige for which

 Plaintiff is entitled to damages.

       50.    Defendant’s actions have caused Plaintiff to suffer mental and

 emotional distress, entitling Plaintiff to compensatory damages.

       51.    Defendant has engaged in discriminatory practices with malice and

 reckless indifference to Plaintiff’s statutorily protected rights, thereby entitling

 Plaintiff to punitive damages.

        Count III: Race Based Discrimination in Violation of the FCRA

       52.     Plaintiff re-alleges and adopts, as if fully set forth herein, the

 allegations stated in Paragraphs 1-34 above.

       53.    At all times relevant to this action, Plaintiff was in a protected

 category under the FCRA because of his race, Plaintiff is African American.

       54.    Defendant is prohibited under the FCRA from discriminating

 against Plaintiff because of his race with regard to discharge, employee

 compensation, and other terms, conditions, and privileges of employment.

       55.    Defendant violated the FCRA by discharging and discriminating

 against Plaintiff based on his race.



                                           8
Case 3:21-cv-00129-TJC-MCR Document 1 Filed 02/05/21 Page 9 of 11 PageID 9




       56.     Defendant intentionally discriminated against Plaintiff on the basis

of his race.

       57.     As a direct and proximate result of Defendant’s unlawful and

discriminatory conduct in violation of the FCRA, Plaintiff has suffered and

continues to suffer, lost wages, lost benefits, as well as severe mental anguish

and emotional distress, including but not limited to depression, humiliation,

embarrassment, stress and anxiety, loss of self-esteem and self- confidence, and

emotional pain and suffering, for which he is entitled to an award of monetary

damages and other relief.

       58.     Defendant’s unlawful conduct in violation of the FCRA was

outrageous and malicious, was intended to injure Plaintiff, and was done with

conscious disregard of Plaintiff’s civil rights, entitling him to an award of

exemplary and/or punitive damages.

                 Count IV: Retaliation in Violation of the FCRA

       59.     Plaintiff re-alleges and adopts, as if fully set forth herein, the

allegations stated in Paragraphs 1-34 above.

       60.     Plaintiff engaged in protected activity under the FCRA while when

he raised his concerns to Defendant.

       61.     Defendant engaged in intentional retaliation against Plaintiff for his

participation in protected activity.



                                          9
Case 3:21-cv-00129-TJC-MCR Document 1 Filed 02/05/21 Page 10 of 11 PageID 10




        62.   Defendant’s conduct violated the FCRA.

        63.   Defendant’s discriminatory conduct, in violation of the FCRA, has

 caused Plaintiff to suffer a loss of pay, benefits, and prestige for which he is

 entitled to damages.

        64.   Defendant’s actions have caused Plaintiff to suffer mental and

 emotional distress, entitling him to compensatory damages.

        65.   Defendant has engaged in discriminatory practices with malice and

 reckless indifference to Plaintiff’s federally protected rights, thereby entitling

 him to punitive damages.

                        Count V: Constructive Discharge

        66.   Plaintiff re-alleges and adopts, as if fully set forth herein, the

 allegations stated in Paragraphs 1-34 above.

        67.   Defendant deliberately created intolerable working conditions as it

 failed to provide a work environment free from discrimination, harassment, and

 hostility.

        68.   Defendant imposed working conditions so intolerable that a

 reasonable person in Plaintiff’s position would have been compelled to resign.

        69.   Defendant’s actions were done with the intent to drive Plaintiff to

 resign as Defendant was repeatedly on notice of Plaintiff’s complaints and failed

 to take remedial action.



                                        10
Case 3:21-cv-00129-TJC-MCR Document 1 Filed 02/05/21 Page 11 of 11 PageID 11




       70.    Defendant’s deliberate actions forced Plaintiff to resign his position.

                               PRAYER FOR RELIEF

      WHEREFORE, Plaintiff, requests this Honorable Court:

      a)     Enter judgment requiring Defendant to pay back wages and back

benefits found to be due and owing at the time of trial, front-pay, compensatory

damages, including emotional distress damages, in an amount to be proved at

trial, punitive damages, liquidated damages, and prejudgment interest thereon;

      b)     Grant Plaintiff his costs and an award of reasonable attorneys’ fees

(including expert fees); and

      c)     Award any other and further relief as this Court deems just and

proper.

                                 JURY DEMAND

      Plaintiff hereby requests a trial by jury on all triable issues herein.


                                       Respectfully Submitted:

                                       /s/ Gary Martoccio
                                       Gary Martoccio
                                       Florida Bar No. 99040
                                       Spielberger Law Group
                                       4890 W. Kennedy Blvd., Ste. 950
                                       Tampa, Florida 33606
                                       T: (800) 965-1570
                                       F: (866) 580-7499
                                       Gary.Martoccio@spielbergerlawgroup.com

                                       Counsel for Plaintiff


                                          11
